                             Case 1:20-cv-00394-JLS-HKS Document 1-4 Filed 04/02/20 Page 1 of 1
JS 44 (Rev. 09/19)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
        Jenneice Morris, Akeel Ward,                                                                             City of Buffalo, City of Buffalo Police Officer John Davidson and
        Brandon Stewart and Justin Pearsall                                                                      City of Buffalo Police Officer Patrick Garry
   (b) County of Residence of First Listed Plaintiff                  Erie                                      County of Residence of First Listed Defendant               Erie
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
        Matthew Albert, Esq., The Law Offices of Matthew Albert,
        1207 Delaware Avenue, Suite 208, Buffalo, New York 14209

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                 X3
                                       ’        Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                           of Business In This State

’ 2    U.S. Government                 ’ 4      Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                       Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                        ’ 310 Airplane                   ’ 365 Personal Injury -               of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                    ’ 315 Airplane Product                 Product Liability         ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                Liability                 ’ 367 Health Care/                                                                                   ’ 400 State Reapportionment
’   150 Recovery of Overpayment       ’ 320 Assault, Libel &                 Pharmaceutical                                                  PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment            Slander                         Personal Injury                                               ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                  ’ 330 Federal Employers’               Product Liability                                             ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                Liability                 ’ 368 Asbestos Personal                                             ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                 ’ 340 Marine                           Injury Product                                                      New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)           ’ 345 Marine Product                   Liability                                                     ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY                          LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits         ’ 350 Motor Vehicle              ’ 370 Other Fraud               ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits           ’ 355 Motor Vehicle              ’ 371 Truth in Lending                 Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                      Product Liability          ’ 380 Other Personal            ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability    ’ 360 Other Personal                   Property Damage                  Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                           Injury                     ’ 385 Property Damage           ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                      ’ 362 Personal Injury -                Product Liability         ’ 751 Family and Medical                                                   Exchange
                                            Medical Malpractice                                               Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation             X 440 Other Civil Rights
                                      ’                                  Habeas Corpus:                ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                   ’ 441 Voting                     ’ 463 Alien Detainee                  Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment        ’ 442 Employment                 ’ 510 Motions to Vacate                                             ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                 ’ 443 Housing/                         Sentence                                                             26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability              Accommodations             ’ 530 General                                                                                        ’ 899 Administrative Procedure
’   290 All Other Real Property       ’ 445 Amer. w/Disabilities -     ’ 535 Death Penalty                   IMMIGRATION                                                          Act/Review or Appeal of
                                            Employment                   Other:                        ’ 462 Naturalization Application                                           Agency Decision
                                      ’ 446 Amer. w/Disabilities -     ’ 540 Mandamus & Other          ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                            Other                      ’ 550 Civil Rights                    Actions                                                              State Statutes
                                      ’ 448 Education                  ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original
’               ’ 2 Removed from                            ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from   ’ 6 Multidistrict                    ’ 8 Multidistrict
       Proceeding                 State Court                         Appellate Court                 Reopened                Another District           Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      42 U.S.C. 1983 and 42 U.S.C. 1988
VI. CAUSE OF ACTION Brief description of cause:
                                           Excessive force, unlawful detainment, illegal search, unlawful deprivation of property as well as pendant state claims
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:         X Yes
                                                                                                                                                                          ’          ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
                                                                           /s/ Matthew Albert
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                                 Save As...                                                                                                                  Reset
